DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “the flap in in said closed position” in line 3. This appears to be a typographic error for “the flap is in said closed position”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “upper attachment patches on said abdomen portion” in lines 2 and 3, “corresponding upper attachment patches on said flap” in line 4, and “said upper attachment patches” in lines 4 and 5. As written, it is unclear that “said upper attachment patches” recited in lines 4 and 5 are the same as the “upper attachment patches on said abdomen portion” recited in lines 2 and 3. For the purpose of examination, lines 4 and 5 of claim 9 were interpreted as though they recited “said upper attachment patches on said abdomen portion”.
Claim 10 is rejected as indefinite by virtue of its dependence on claim 9. If the indefiniteness rejection of claim 9 is overcome, so will the indefiniteness rejection of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0191059 A1) in view of Jacobs (US 5,405,312 A).
Regarding claim 1, Smith discloses a garment to be worn post-surgery (Figs. 1-5, feat. 20; ¶0031-0038), comprising: a leg portion including two legs configured for receiving the legs of the user when the garment is worn by a user (24; ¶0032); an abdomen portion integral with said leg portion (¶0032-0033: torso section) and having a waistband configured to be worn on the abdomen on the user (22; ¶0032), the abdomen portion defining a center opening (36; ¶0035-0036) with a center panel spanning the center opening (30; ¶0032 and 0035), the center panel including an inner pocket accessible through said center opening (Fig. 5, feats. 40 and 44; ¶0037); and a flap attached to the garment at a hinge line between the two legs so that the flap is movable from a closed position in which the flap covers said center opening to an open position in which said center opening is accessible from outside the garment (Fig. 3, feat. 30; ¶0035).
Smith is silent with respect to a moldable body disposed within said inner pocket in alignment with the penis of the user when the garment is worn, wherein the moldable body is configured to be molded to support the user’s penis in a pre-determined orientation within the garment.
Jacobs teaches a custom fit body guard (Abstract). The guard may be used with any part of the body, including the groin (Col. 4, lines 20-30) and comprises a moldable resin, which advantageously allows it to closely conform to and protect the intended area of use, while being lightweight and comfortable (Col. 5, lines 7-29). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith so that it comprises a moldable body disposed within said inner pocket in alignment with the penis of the user when the garment is worn, wherein the moldable body is configured to be molded to support the user’s penis in a pre-determined orientation within the garment in order to protect the user’s penis in the pre-determined orientation while being lightweight and comfortable as taught by Jacobs.
Regarding claim 2, Smith in view of Jacobs discloses the garment of claim 1. Jacobs further teaches that the moldable resin becomes pliable under hot water, at which point it may be fit against the intended area of use and becomes rigid again as it cools (Col. 5, lines 7-25; Col. 9, lines 9-68). Therefore, Smith in view of Jacobs further discloses that said moldable body is formed of a moldable resin or plastic that can be molded to a shape and retain that shape until molded again by the user.
Regarding claim 3, Smith in view of Jacobs discloses the garment of claim 1, and Smith further discloses that said flap includes an outer pocket on an inner surface of the pocket facing the center panel when the flap is in the closed position (Fig. 5, feat. 44; ¶0037).
Regarding claim 5, Smith in view of Jacobs discloses the garment of claim 1. Smith teaches that the center opening allows for the full exposure of the user’s genitalia and permits quick access (Fig. 4, feat. 36; ¶0035). One of ordinary skill in the art would have recognized that the center opening of Smith would predictably accommodate a medical drainage tube. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that the abdomen portion defines ones or more slits accessible through said center opening, said one or more slits sized to receive a medical drainage tube extending therethrough because the center opening of Smith would predictably accommodate a medical drainage tube.
Regarding claim 8, Smith in view of Jacobs discloses the garment of claim 1, and Smith further discloses an attachment feature between said abdomen portion and said flap configured to releasably attach said flap to said abdomen portion when the flap is in said closed position (Figs. 1-2, feat. 32a, 32b; ¶0034).
Regarding claim 9, Smith in view of Jacobs discloses the garment of claim 8, and Smith further discloses that said attachment feature includes upper attachment patches on said abdomen portion (Figs. 1-2, feat. 32b) adjacent said waistband (22) and corresponding upper attachment patches on said flap (32a) configured and arranged to align with and engage said upper attachment patches when the flap is in the closed position (Fig. 1; ¶0034).
Claims 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0191059 A1) in view of Jacobs (US 5,405,312 A) and in further view of Coleman et al. (US 2006/0101558 A1).
Regarding claim 4, Smith in view of Jacobs discloses the garment of claim 3, but does not disclose a heating or cooling pack contained within said outer pocket.
Coleman teaches an undergarment (Fig. 1, feat. 10; ¶0018) comprising pockets (26; ¶0022) for holding hot or cold packs (12; ¶0022). Coleman teaches that post-operative application of heat or cold may provide therapeutic benefits such as alleviating pain, reducing swelling, or increasing blood circulation (¶0002 and 0023). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that it comprises a heating or cooling pack contained within said outer pocket in order to provide a therapeutic benefit to the wearer as taught by Coleman.
Regarding claim 11, Smith in view of Jacobs discloses the garment of claim 1, but does not disclose that said abdomen portion includes an adjustable waistband configured to be tightened around the waist of the user when the garment is worn.
Coleman teaches an undergarment (Fig. 1, feat. 10; ¶0018) comprising a waistband comprising adjustable straps (20a, 20b; ¶0019) which advantageously allows for one size of undergarment to fit many patients of different waist or hip sizes (¶0019). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that said abdomen portion includes an adjustable waistband configured to be tightened around the waist of the user when the garment is worn so that one size of garment may fit many patients of different waist or hip sizes as taught by Coleman.
Regarding claim 13, Smith in view of Jacobs and in further view of Coleman discloses the garment of claim 11. Coleman further teaches that the waistband comprises patches of Velcro® hook pieces on the front panel which enable adjustable and removable engagement with the adjustable straps (Fig. 1, feats. 27a and 27b; ¶0020). Therefore, Smith in view of Jacobs and in further view of Coleman further discloses that said waistband includes one or more patches and one or more straps, with attachment elements between the one or more patches and the one or more straps configured for adjustable and removable engagement between the one or more straps and the one or more patches at adjustable positions around the perimeter of the waistband.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0191059 A1) in view of Jacobs (US 5,405,312 A) and in further view of Hackenburg (US 2014/0275906 A1).
Regarding claim 6, Smith in view of Jacobs discloses the garment of claim 5, but does not disclose one or more loops fastened to the outside of the abdomen portion of the garment, said one or more loops sized to receive a medical drainage tube extending therethrough.
Hackenburg teaches a garment for a medical device (Fig. 1, feat. 10; ¶0037) comprising loops fastened to the waistband (70a, 70b; ¶0037) for securing a medical tube to the waistband (¶0043-0046). Hackenburg teaches that securing the medical tube to the waistband helps to reduce the unwieldiness of the medical drainage tube and device the tube is attached to (¶0001-0006). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that it comprises one or more loops fastened to the outside of the abdomen portion of the garment, said one or more loops sized to receive a medical drainage tube extending therethrough in order to reduce the unwieldiness of the medical drainage tube as taught by Hackenburg.
Regarding claim 7, Smith in view of Jacobs discloses the garment of claim 5, but does not disclose that at least one of said legs of the leg portion includes a pocket sized to receive a drainage pump connectable to the medical drainage tube.
Hackenburg teaches a garment for a medical device (Fig. 1, feat. 10; ¶0037) comprising pockets on the leg portions (60a, 60b; ¶0037) for holding a pump which connects to the medical tube (¶0042). Hackenburg teaches that securing the pump in a pocket on the leg portion helps to reduce the unwieldiness of the medical device (¶0001-0008). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that at least one of said legs of the leg portion includes a pocket sized to receive a drainage pump connectable to the medical drainage tube in order to reduce the unwieldiness of the medical device as taught by Hackenburg.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0191059 A1) in view of Jacobs (US 5,405,312 A) and in further view of Boillat-Macon (US 2017/0099887 A1).
Regarding claim 10, Smith in view of Jacobs discloses the garment of claim 9, but does not disclose that the flap includes a pair of side wings as recited in claim 10.
Boillat-Macon teaches a medical garment (Figs. 1, 2, and 5, feat. 10; ¶0015) comprising a removable flap at the crotch portion (16; ¶0016). The flap further comprises side wings extending from opposite sides (22; ¶0018) which each comprise attachment patches which engage attachment patches on the main body of the garment (Figs. 3, 4, and 6, feat. 24; ¶0018-0019). Boillat-Macon teaches that a flap comprising such side-wings helps to ensure the comfort of the wearer, especially during examinations (¶0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs so that said flap includes a pair of side wings, each wing extending from each opposite side of said flap and arranged between said hinge line and said upper attachment patches of said flap and said attachment feature includes attachment patches on each of said pair of side wings and attachment patches on said abdomen portion configured and arranged to engage the attachment patches on said pair of side wings when said flap is in the closed position in order to help ensure the comfort of the wearer as taught by Boillat-Macon.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0191059 A1) in view of Jacobs (US 5,405,312 A), in further view of Coleman et al. (US 2006/0101558 A1), and in further view of Marconi et al. (US 2019/0274374 A1).
Regarding claim 12, Smith in view of Jacobs and in further view of Coleman discloses the garment of claim 11, but does not disclose that said waistband includes a drawstring for tightening around the waist of the user.
Marconi teaches a lower body garment (Fig. 1, feat. 100; ¶0088) comprising an access flap (101; ¶0089) and an adjustable waistband (103; ¶0089), which further comprises a drawstring (117) and drawstring holes (118) for adjusting the tightness of the waistband (¶0089). Therefore, the prior art includes each element of claim 12, with the only difference between the invention of claim 12 and the prior art being the lack of actual combination of the drawstring with the garment of claim 11. One of ordinary skill in the art could have combined the drawstring of Marconi with the garment disclosed by Smith in view of Jacobs and in further view of Coleman by adding drawstring holes and a drawstring to the waistband of the garment disclosed by Smith in view of Jacobs and in further view of Coleman. In combination with the garment disclosed by Smith in view of Jacobs and in further view of Coleman, the drawstring would merely perform the same function as it does in the garment of Marconi. The results of the combination would predictably allow the user to adjust the tightness of the waistband, as taught by Marconi. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the garment disclosed by Smith in view of Jacobs and in further view of Coleman so that said waistband includes a drawstring for tightening around the waist of the user. Please see MPEP §2143(I)(A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frederico et al. (US 2013/0158635 A1) discloses a support undergarment comprising a formable therapy pack.
Gawrys et al. (US 2016/0206021 A1) discloses a post-operative support garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781